RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 19, 24–39, 46, 47 and 49-52 are pending.
Claims 2–18, 20–23, 40-45 and 48 are canceled.
Claim 52 is new.
Claims 1, 19, 24–39, 46, 47 and 49–52 are rejected.
Response to Arguments
Applicant’s arguments, see pages 8–12, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1, 19, 24–39, 46, 47 and 49-51 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gilbert (2019/0290215), Lisogurski et al. (2011/0034783), Welch Allyn reference ("Welch Allyn 1500 Patient Monitor User Manual", December 31, 2011), Urtti (2014/0073860), and Edelman et al. (2018/0078159). The Examiner has updated the claim limitations in view of the amended limitations and have reduced the combination of arts used to reject at least the independent claims in the instant application.

Response to the arguments regarding Lisogurski reference
However, the Applicant does make an argument regarding the validity of the citation of Lisogurski et al. (2011/0034783) and its mappings regarding trigger condition of claim 1. The Applicant argues that Lisogurski’s teaching of update factors changing the update interval is “merely stat[ing] that a variety of update factors may be collectively considered to obtain an appropriate update rate” and not actually teaching of the associating a specific update rate or interval with the triggering conditions. Remarks on 10/11/2022 at 13. In particular, that the citations of Lisogurski is a broad generalization that do not teach or suggest the features of claim 1.
The Examiner respectfully disagrees. The claim limitation reads, for example, “wherein each one of the plurality of trigger conditions is associated with at least one of a plurality of predetermined rates” [emphasis Examiner’s]. Under broadest reasonable interpretation standard, if there is a previously determined periodic update interval/rate that is being transitioned to based on a particular triggering condition, then that triggering condition is associated with the particular update interval/rate that the triggering condition caused the transition to. The Examiner disagrees that the plain meaning/understanding/reading of the such claim limitation requires anything more – for example, a specific link between a particular triggering condition resulting in a particular update interval, i.e. when heartrate jumps from 80bpm to 160bpm then change the update interval from 10 seconds to 5 seconds.
The updated limitations have been mapped to the relevant citations under each of the references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 24, 29-33, 46, 47 and 49–51 are rejected under 35 U.S.C. § 103 as being unpatentable over Gilbert (2019/0290215) in view of Lisogurski et al. (2011/0034783).
Regarding claims 1, 19 and 24, Gilbert substantially teaches A medical device monitoring system/method/non-transitory computer-readable medium comprising:
receive, via a computer network, from at least one medical device controller of a plurality of medical device controllers, at least one image of contents displayed on a screen of the at least one medical device controller (Fig. 10; ¶120, image recording system can capture image and send it to a processing unit in a remote location for further processing, such as the console; Fig. 2B, for example, camera 100 or 102 is attached to a device which can be used to send said images obtained to the processing device 122; plurality of devices sending images is shown in Fig. 2B as well; see also ¶¶76-78);
send a request to an optical character recognition (OCR) engine to extract textual information from at least a portion of the at least one image (¶119, at least one processing unit can be programmed to extract instrument data for defined regions of interest in an image, including extraction based on an OCR of said image in a form of text data indicative of, for example, pressure, temperature, flow rate, etc.);
receive, from the OCR engine, extracted textual information (¶95; ¶119, OCR techniques; Fig. 10, different units can process such OCR data and send to another destination as shown); and
However, Gilbert does not explicitly teach send, in response to at least two trigger conditions of a plurality of trigger conditions being met, a request to the at least one medical device controller to change a first rate at which the at least one medical device controller sends images to the server to a second rate, the first and second rates being non-zero, wherein the plurality of trigger conditions comprises: a first condition based on whether the extracted textual information comprises alarm text; a second condition based on whether the extracted textual information comprises an indication that a medical device is connected to the at least one medical device controller; or a third condition based on the results of a validation test performed on the extracted textual information, wherein each one of the plurality of trigger conditions is associated with at least one of a plurality of predetermined rates at which the at least one medical device controller sends images to the server, and wherein the second rate is the fastest or the slowest of the predetermined rates associated with one or more of the at least two trigger conditions.
Lisogurski from the same field of endeavor teaches send, in response to at least two trigger conditions of a plurality of trigger conditions being met (Figs. 3 and 4; ¶¶37 and 40, for example, the update intervals can be changed based on "update factors" which is similar to trigger conditions as claimed; the said update intervals can be updated based on plurality of the update factors [such as shown in Fig. 4] being satisfied which includes the "two trigger conditions" as claimed),
a request to the at least one medical device controller to change a first rate at which the at least one medical device controller sends images to the server to a second rate, the first and second rates being non-zero, (¶¶3-5, medical sensors can provide information that can obtain a raw measurement from a patient which can be transmitted; update intervals of such receipt/transmission of raw measurements can be based at least on a predetermined update factor associated with a status of the patient; see Figs. 3 and 4; Fig. 4; ¶37, for example, update interval of the raw measurement data can be increased or decreased based on data that would be "medically significant" such as rapid change including increased/decreased pulse rate, respiration rate, etc.; the update intervals can be varied anywhere from every one second, minutes, hours, etc. [the rates can be updated from, for example, every second to every minute, which can be a first rate and second rate both being non-zero]; however, Lisogurski teaches that these rates are updated based on triggering condition being met where the medical device controller sends raw data stream images to a particular destination; instead, Gilbert the primary reference teaches the act of sending images to the analyzing server/console for OCR recognition, whereas Gilbert does not teach the adjustment of the rate at which it sends the images),
wherein the plurality of trigger conditions comprises: a first condition based on whether the extracted textual information comprises alarm text;
a second condition based on whether the extracted textual information comprises an indication that a medical device is connected to the at least one medical device controller (Fig. 4; ¶48, upon initialization of the sensor, update rate of the sensor may be temporarily increased dramatically); or
a third condition based on the results of a validation test performed on the extracted textual information (Fig. 4; ¶40, for example, factor 88 identifies a "data of interest"; determination of whether to change the update interval/update rate can be based on the received and extracted raw stream of data being within a particular range which would identify such extracted data as "data of interest" [i.e. patient's heart rate suddenly changing from 70-75 bpm to 120 bpm, update interval becomes shorter]),
wherein each one of the plurality of trigger conditions is associated with at least one of a plurality of predetermined rates at which the at least one medical device controller sends images to the server (Figs. 3 and 4; ¶37, when evaluating the update factors, the update interval to be selected is based on predetermined rates such as the periodic update intervals of every 1 second, 2 seconds, 5 seconds, 10 seconds, etc. for all the update factors; Lisogurski does not teach the sending of images but rather sending of raw data; instead, Gilbert teaches such limitations of sending images), and
wherein two or more of the plurality of trigger conditions are associated with different ones of the plurality of predetermined rates (Fig. 4, plurality of update factors may determine the update interval of data being transmitted from the sensor to destination; various triggering conditions exist, such as [¶42] a temperature falling outside of a range between 97.6 degrees and 99.6 degrees resulting in a "shorter update interval" which may be represented by any of the periodic update intervals as disclosed previously; another trigger is also exemplified previously, which depends on changing an update rate based on heart rate changing; plurality of these conditions may be associated with the various predetermined periodic update intervals of relevancy, including the "fastest" update interval of sending data in a continuous stream of raw data when the determined update interval is "so short that...all raw data should be transmitted" [¶37] and thus the two different triggering conditions may be associated with at least two different update intervals resulting in different update rates), and
wherein the second rate is selected by the one or more processors in response to a determination that the second rate is the fastest or the slowest of the predetermined rates associated with one or more of the at least two trigger conditions (¶37, for example, raw data stream can be sent based upon determination that the update interval is so short that such streaming of raw data should occur; here, the change of update interval or data transmission rates travels in the direction of slower to fastest as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Lisogurski to implement the dynamic update rate of the monitoring of patient vital information based on multiple factors. By enabling OCR'ed image data of displayed patient monitored data and updating the rate of information received regarding the contents of such monitored data, for example increased rate of measurement with respect to blood pressure or pulse rate amongst other vital information, would have resulted in a greater chance of survival of the patient being monitored overall.

Regarding claim 28, Gilbert and Lisogurski teach the limitations of claim 1. Lisogurski further teaches wherein the at least two trigger conditions comprise the second condition (Fig. 4; ¶48).

Regarding claim 30, Gilbert and Lisogurski teach the limitations of claim 1. Lisogurski further teaches wherein the at least two trigger conditions comprise the third condition (Fig. 4; ¶40).

Regarding claim 31, Gilbert and Lisogurski teach the limitations of claim 30. Lisogurski further teaches wherein the third condition is a determination that the validation test failed, and wherein the second rate is faster than the first rate (Fig. 4; ¶41, for example, factor 90 may be an absolute data value of data of interest obtained by the sensor; if it is not within a predetermined acceptable range of values, update interval is shortened).

Regarding claim 32, Gilbert and Lisogurski teach the limitations of claim 31. Lisogurski further teaches wherein the validation test checks that the extracted textual information consists of numeric characters or decimal points (Fig. 4; ¶41, an absolute value to be checked is numerical value).

Regarding claim 33, Gilbert and Lisogurski teach the limitations of claim 31. Lisogurski further teaches wherein the validation test checks that a numeric field is within a predetermined range (Fig. 4; ¶41).

Regarding claim 46, Gilbert and Lisogurski teach the limitations of claim 1. Lisogurski further teaches wherein the second rate is the fastest of the predetermined rates associated with one or more of the at least two trigger conditions (Figs. 3 and 4; ¶¶37 and 40, rates can be updated based on evaluate update factors; a possibility where monitor sends data at a slow rate as set by a button or switch with discrete data transfer level setting such as low, medium or high; setting such as “low” could comprise, for example 5 hours as identified [where the first rate as claimed would be 5 hours] and such rate is increased to the fastest possible update interval in the monitor, for example continuous rate [second rate as claimed]), and
wherein each one of the predetermined rates associated with one or more of the at least two trigger conditions is faster than the first rate (Figs. 3 and 4; ¶¶37 and 40, the predetermined rate as identified by the button or switch having discrete data transfer level setting such as low, medium or high; for example the initial predetermined rate of a discrete data transfer level setting such as low [for example equating to 5 hours] can be increased to a faster rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using the Lisogurski to ensure that monitoring rates can be increased in the event where fast update rates are desired. Such situations, for example a patient's vital stats are appearing to be outside normal/expected ranges, the rate of monitoring can be increased in order to provide better identify possible patient emergency health issues.

Regarding claim 47, Gilbert and Lisogurski teach the limitations of claim 46. Lisogurski further teaches wherein the fastest of the predetermined rates with one or more of the at least two trigger conditions is associated with two or more of the at least two trigger conditions (Figs. 3 and 4; ¶¶37 and 40, for example, button/switch setting that can set a discrete data transfer level such as low, medium or high can be associated as part of the plurality of update factors that can affect the update interval setting that the underlying monitoring device can use for updating data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using the Lisogurski to ensure that monitoring rates can be increased in the event where fast update rates are desired. Such situations, for example a patient's vital stats are appearing to be outside normal/expected ranges, the rate of monitoring can be increased in order to provide better identify possible patient emergency health issues.

Regarding claim 49, Gilbert and Lisogurski teach the limitations of claim 1. Lisogurski further teaches wherein the second rate is the slowest of the predetermined rates associated with one or more of the at least two trigger conditions (Figs. 3 and 4; ¶¶37 and 40, rates can be updated based on evaluate update factors; a possibility where monitor sends raw data stream or continuous stream or processed values [where the first rate as claimed would be continuous/infinite as identified by Lisogurski] and such rate is decreased to the slowest possible update interval in the monitor as set by a button or switch with discrete data transfer level setting such as low, medium or high; setting such as “low” could comprise, for example 5 hours as identified [where the second rate as claimed would be 5 hours] and such predefined update intervals where the evaluate update factors can affect the rate of data transmission is used as discrete values for actual update rates), and
wherein each one of the predetermined rates associated with one or more of the at least two trigger conditions is slower than the first rate (¶¶37 and 40, rate goes from continuous/infinite to 5 hours, which is slower than the initial continuous/infinite rate where predetermined rate is set by the button/switch with discrete data transfer level setting such as low, medium or high).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using the Lisogurski to ensure that monitoring rates can be slowed down in the event where fast update rates are not desired. Such situations, for example a patient's vital stats are within normal/expected ranges, the rate of monitoring can be slowed down in order to provide the monitoring device more resources to devote to other functions.

Regarding claim 50, Gilbert and Lisogurski teach the limitations of claim 29. Lisogurski further teaches wherein the second rate is the slowest of the predetermined rates associated with one or more of the at least two trigger conditions (Figs. 3 and 4; ¶¶37 and 40, rates can be updated based on evaluate update factors; a possibility where monitor sends raw data stream or continuous stream or processed values [where the first rate as claimed would be continuous/infinite as identified by Lisogurski] and such rate is decreased to the slowest possible update interval in the monitor as set by a button or switch with discrete data transfer level setting such as low, medium or high; setting such as “low” could comprise, for example 5 hours as identified [where the second rate as claimed would be 5 hours] and such predefined update intervals where the evaluate update factors can affect the rate of data transmission is used as discrete values for actual update rates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using the Lisogurski to ensure that monitoring rates can be slowed down in the event where fast update rates are not desired. Such situations, for example a patient's vital stats are within normal/expected ranges, the rate of monitoring can be slowed down in order to provide the monitoring device more resources to devote to other functions.

Regarding claim 51, Gilbert and Lisogurski teach the limitations of claim 50. Lisogurski further teaches wherein each one of the plurality of trigger conditions is associated with at least one of a plurality of predetermined priority values, and wherein the second condition is associated with a higher predetermined priority value than another one of the at least two trigger conditions (Figs. 3 and 4; ¶45, for example, sixth factor for update rate determination can factor in patient setting, where a update interval for a particular patient that is critically ill can be prioritized higher than patients who are relatively stable; such determination is made based on “weigh”-ing of the patient setting in context of determination of update intervals for the patient monitoring data being collected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using the Lisogurski to ensure that monitoring rates can be slowed down in the event where fast update rates are not desired. Such situations, for example a patient's vital stats are within normal/expected ranges, the rate of monitoring can be slowed down in order to provide the monitoring device more resources to devote to other functions.

Claims 25-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Gilbert (2019/0290215) in view of Lisogurski et al. (2011/0034783), and further in view of Urtti (2014/0073860).
Regarding claim 25, Gilbert and Lisogurski teach the limitations of claim 1. Lisogurski further teaches the second condition (Fig. 4; ¶48), and the third condition (Fig. 4; ¶40),
wherein the first condition, the second condition, and the third condition are associated with different ones of the plurality of predetermined rates (¶37, given various triggering events as disclosed in the reference and associated with Fig. 4 of Lisogurski, various instances may result in change of the various update rates to different periodicity as disclosed, such as every 1 second, 4 seconds, 1 minute, etc.).
However, the teachings do not explicitly teach wherein the plurality of trigger conditions comprises the first condition.
Urtti from the same field of endeavor teaches wherein the plurality of trigger conditions comprises the first condition (Fig. 4; ¶5, on a screen of a patient monitor, alarm text can be displayed on screen based on the status of the patient having a health issue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Urtti to use well-known alarming methods of patient monitors such as the alarm text displayed on patient monitors as a basis upon increasing or decreasing of the update rate factor as disclosed in Lisogurski. By implementing increased update rate of the patient vitals on patient monitors as disclosed in Lisogurski and Gilbert when alarm is detected, the patient being monitored would have a greater chance of survival.

Regarding claim 26, Gilbert and Lisogurski teach the limitations of claim 1. Urtti further teaches wherein the at least two trigger conditions comprise the first condition (Fig. 4; ¶5, on a screen of a patient monitor, alarm text can be displayed on screen based on the status of the patient having a health issue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Urtti to use well-known alarming methods of patient monitors such as the alarm text displayed on patient monitors as a basis upon increasing or decreasing of the update rate factor as disclosed in Lisogurski. By implementing increased update rate of the patient vitals on patient monitors as disclosed in Lisogurski and Gilbert when alarm is detected, the patient being monitored would have a greater chance of survival.

Regarding claim 27, Gilbert, Lisogurski, and Urtti teach the limitations of claim 26. Urtti further teaches wherein the first condition is a determination that the extracted textual information comprises alarm text (Fig. 4; ¶5, on a screen of a patient monitor, alarm text can be displayed on screen based on the status of the patient having a health issue), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Urtti to use well-known alarming methods of patient monitors such as the alarm text displayed on patient monitors as a basis upon increasing or decreasing of the update rate factor as disclosed in Lisogurski. By implementing increased update rate of the patient vitals on patient monitors as disclosed in Lisogurski and Gilbert when alarm is detected, the patient being monitored would have a greater chance of survival.
Lisogurski further teaches wherein the requested adjustment is a request to increase the rate at which the at least one medical device controller sends images to the server (Figs. 3 and 4; ¶34; for example, based on various update factors, sensor may increase or decrease the interval at which the data of interest are transmitted to a patient monitor; see also ¶37, ¶48, ¶55, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using the Lisogurski to ensure that monitoring rates can be slowed down in the event where fast update rates are not desired. Such situations, for example a patient's vital stats are within normal/expected ranges, the rate of monitoring can be slowed down in order to provide the monitoring device more resources to devote to other functions.

Claims 29 is rejected under 35 U.S.C. § 103 as being unpatentable over Gilbert (2019/0290215) in view of Lisogurski et al. (2011/0034783), and further in view of Welch Allyn reference ("Welch Allyn 1500 Patient Monitor User Manual", December 31, 2011).
Regarding claim 29, Gilbert and Lisogurski teach the limitations of claim 28. Lisogurski further teaches wherein the second rate is slower than the first rate (Figs. 3 and 4; ¶34; for example, based on various update factors, sensor may increase or decrease the interval at which the data of interest are transmitted to a patient monitor; see also ¶37, ¶48, ¶55, etc.).
However, the teachings do not explicitly teach wherein the second condition is a determination that the extracted textual information comprises an indication that a medical device is not connected to the at least one medical device controller.
Welch Allyn reference from the same field of endeavor teaches wherein the second condition is a determination that the extracted textual information comprises an indication that a medical device is not connected to the at least one medical device controller (p. 39, sensor disconnected alarm status can be displayed on screen by, for example, no longer displaying on the patient monitor the sensor values; p. 35, alarm symbol can also be displayed in a measurement field where a sensor is physically disconnected as well), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using the Welch Allyn reference to effectively manage instances where the underlying sensor transmitting data when disconnected reduces the rate of transmission of such sensor so that such sensor can achieve various advantages, such as the sensor's usage of battery life. By decreasing rate of transmission for a sensor that is disconnected, said sensor would save batteries thereby prolonging its ability to submit future data upon being connected again to the same or different monitor (Lisogurski, Fig. 4; ¶49, battery life of sensor as a factor for data updates).

Claims 34-38 are rejected under 35 U.S.C. § 103 as being unpatentable over Gilbert (2019/0290215) in view of Lisogurski et al. (2011/0034783), and further in view of Edelman et al. (2018/0078159).
Regarding claim 34, Gilbert and Lisogurski teach the limitations of claim 33. However, the teachings do not explicitly teach the plurality of medical device controllers, wherein each one of the plurality of medical device controllers is configured to connect to a heart pump.
Edelman from the same field of endeavor teaches the plurality of medical device controllers, wherein each one of the plurality of medical device controllers is configured to connect to a heart pump (Fig. 9; patient monitor 902 can measure and control a pump controller 906 for proper blood flow to the heart; ¶124, heart pump is included as part of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Edelman to also increase chance of a survival of a patient being monitored of his/her vital signs by variably monitoring such vital signs in particular to cardiovascular functionalities using cardiovascular related devices (Edelman, Abstract).

Regarding claim 35, Gilbert, Lisogurski, and Edelman teach the limitations of claim 34. Edelman further teaches wherein the numeric field is a placement signal value (Fig. 20B, placement signal 2003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Edelman to also increase chance of a survival of a patient being monitored of his/her vital signs by variably monitoring such vital signs in particular to cardiovascular functionalities using cardiovascular related devices (Edelman, Abstract).

Regarding claim 36, Gilbert, Lisogurski, and Edelman teach the limitations of claim 34. Edelman further teaches wherein the numeric field is a motor current value (Fig. 20B, motor current value 2005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Edelman to also increase chance of a survival of a patient being monitored of his/her vital signs by variably monitoring such vital signs in particular to cardiovascular functionalities using cardiovascular related devices (Edelman, Abstract).

Regarding claim 37, Gilbert, Lisogurski, and Edelman teach the limitations of claim 34. Edelman further teaches wherein the numeric field is a blood flow rate (Fig. 20B, blood flow rate 2006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Edelman to also increase chance of a survival of a patient being monitored of his/her vital signs by variably monitoring such vital signs in particular to cardiovascular functionalities using cardiovascular related devices (Edelman, Abstract).

Regarding claim 38, Gilbert and Lisogurski teach the limitations of claim 1. However, the teachings do not explicitly teach the plurality of medical device controllers, wherein each one of the plurality of medical device controllers is configured to connect to a heart pump, and wherein the plurality of trigger conditions further comprises: a fourth condition based on whether the extracted textual information comprises a placement signal value within a first predetermined range; a fifth condition based on whether the extracted textual information comprises a motor current value within a second predetermined range; or a sixth condition based on whether the extracted textual information comprises a blood flow rate within a third predetermined range.
Edelman from the same field of endeavor teaches the plurality of medical device controllers, wherein each one of the plurality of medical device controllers is configured to connect to a heart pump (Fig. 9; patient monitor 902 can measure and control a pump controller 906 for proper blood flow to the heart; ¶124, heart pump is included as part of the system), and wherein the plurality of trigger conditions further comprises:
a fourth condition based on whether the extracted textual information comprises a placement signal value within a first predetermined range (Fig. 20B, 2003);
a fifth condition based on whether the extracted textual information comprises a motor current value within a second predetermined range (Fig. 20B, 2005); or
a sixth condition based on whether the extracted textual information comprises a blood flow rate within a third predetermined range (Fig. 20B, 2006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Edelman to also increase chance of a survival of a patient being monitored of his/her vital signs by variably monitoring such vital signs in particular to cardiovascular functionalities using cardiovascular related devices (Edelman, Abstract).

Regarding claim 52, Gilbert, Lisogurski and Edelman teach the limitations of claim 38. Lisogurski further teaches wherein the fourth condition, the fifth condition, and the sixth condition are associated with different ones of the plurality of predetermined rates (¶37, given various triggering events as disclosed in the reference and associated with Fig. 4 of Lisogurski, various instances may result in change of the various update rates to different periodicity as disclosed, such as every 1 second, 4 seconds, 1 minute, etc.).
Edelman further teaches wherein the plurality of trigger conditions comprises the fourth condition, the fifth condition, and the sixth condition (Figs. 20B, 2003, 2005, 2006 respectively), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Edelman to also increase chance of a survival of a patient being monitored of his/her vital signs by variably monitoring such vital signs in particular to cardiovascular functionalities using cardiovascular related devices (Edelman, Abstract).

Claim 39 is rejected under 35 U.S.C. § 103 as being unpatentable over Gilbert (2019/0290215) in view of Lisogurski et al. (2011/0034783), further in view of Edelman et al. (2018/0078159), and further in view of Urtti (2014/0073860).
Regarding claim 39, Gilbert, Lisogurski and Edelman teach the limitations of claim 38. Lisogurski teaches wherein the plurality of trigger conditions comprises the second condition (Fig. 4; ¶48, upon initialization of the sensor, update rate of the sensor may be temporarily increased dramatically), and
the third condition (Fig. 4; ¶40, for example, factor 88 identifies a "data of interest"; determination of whether to change the update interval/update rate can be based on the received and extracted raw stream of data being within a particular range which would identify such extracted data as "data of interest" [i.e. patient's heart rate suddenly changing from 70-75 bpm to 120 bpm, update interval becomes shorter]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Lisogurski to implement the dynamic update rate of the monitoring of patient vital information based on multiple factors. By enabling OCR'ed image data of displayed patient monitored data and updating the rate of information received regarding the contents of such monitored data, for example increased rate of measurement with respect to blood pressure or pulse rate amongst other vital information, would have resulted in a greater chance of survival of the patient being monitored overall.
Edelman further teaches wherein the plurality of trigger conditions comprises the fourth condition (Fig. 20B, 2003), the fifth condition (Fig. 20B, 2005), and the sixth condition (Fig. 20B, 2006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Edelman to also increase chance of a survival of a patient being monitored of his/her vital signs by variably monitoring such vital signs in particular to cardiovascular functionalities using cardiovascular related devices (Edelman, Abstract).
However, the combination of teachings do not explicitly identify wherein the plurality of trigger conditions comprises the first condition.
Urtti from the same field of endeavor teaches wherein the plurality of trigger conditions comprises the first condition (Fig. 4; ¶5, on a screen of a patient monitor, alarm text can be displayed on screen based on the status of the patient having a health issue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gilbert using Urtti to use well-known alarming methods of patient monitors such as the alarm text displayed on patient monitors as a basis upon increasing or decreasing of the update rate factor as disclosed in Lisogurski. By implementing increased update rate of the patient vitals on patient monitors as disclosed in Lisogurski and Gilbert when alarm is detected, the patient being monitored would have a greater chance of survival.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458